DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Claim Rejections — 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martini (EP 2 506 674 A1) in view of Kiuchi et al. (US Pat. 4,356,371).
Claim 1: Martini discloses a cooktop (10);
an interface comprising at least one user input (12, 16);
inductors configured on the cook-top (14);
at least one current sensor configured to monitor current supplied to the inductors (paras. 12 and 14, claim 7, “detecting a current”); and
an automatic control system in communication with the inductors, the at least one current sensor, and the at least one input (para. 26, “pot detection device”), wherein the system is configured to:
monitor power supplied to the inductors via the at least one current sensor (claim 7, “detecting a current”), wherein the power is indicative of a size of a cooking pan (a conventional 
detect a presence or an absence of the cooking pan on said cooktop based on the power supplied to the inductors and the corresponding size of the cooking pan (claim 7, para. 26; again, conventional with the disclosed current sensor); and
in response to the absence of the cooking pan on said cooking top, suppress an activation of one of the inductors (paras. 3 and 27).
Martini does not disclose its automatic control system configured to, in response to an input received via the interface, modify a control parameter of the detection, wherein the modification of the control parameter changes the detection of the absence of the cooking pan based on the power supplied to the inductors; and withdraw the suppression and restore the activation of the one of the inductors in response to the modification of the control parameter.
However, Kiuchi discloses an automatic control system (51, 53, 54, 55, 56) configured to, in response to an input received via an interface (56), modify a control parameter changing a detection of an absence of a cooking pan based on the power supplied to inductors (32; col. 4, ln. 56 to col. 5, ln. 2, “lower limit”); and withdraw the suppression and restore the activation of the one of the inductors in response to the modification of the control parameter (col. 4, ln. 56 to col. 5, ln. 2, “permits the comparator 53 to detect the presence of small object,” which would restore the activation, col. 4, lns. 18–22).
The advantage of this feature is that it allows the induction cooker to heat small cooking targets that can be difficult to detect.
Although Kiuchi’s control parameter modification is done automatically with its user power setting circuit 56 via 51 and 53, controlling this power setting still reads on the claim as an input that 
Therefore, it would have been obvious to one of ordinary skill in the art to add the detector parameter change feature of Kiuchi to the power input of Martini (para. 16, “set the power . . . input unit”) to allow Martini to heat small cooking targets that can be difficult to detect.
Alternatively, one of ordinary skill in the art would discern from Kiuchi the utility of allowing a user to manually control the operable limits of detector 51.
The advantage of this feature is that it allows an experienced user to manually provide a desired amount of pot detection sensitivity for small cooking targets.
Therefore, it also would have been obvious to one of ordinary skill to import the power detection adjustment feature for Kiuchi’s detector 51 as a separate and user-adjustable input connected to the current sensor of Martini to allow an experienced user to manually provide a desired amount of pot detection sensitivity for small cooking targets.
Claim 3: Modified as per claim 1 above, Kiuchi discloses a control system (51, 53, 54, 55, 56) being configured to modify a control parameter by lowering a pan presence detection threshold in response to an input received by the interface (col. 4, lns. 23–34 and col. 4, ln. 56 to col. 5, ln. 2 explain how detector 51 is adjusted based on the input power set by 56).
Claim 8: Martini modified by Kiuchi discloses the cooktop being divided into multiple areas (Martini: fig. 1), and the modification of the control parameter of the detection being only associated with one area of the multiple areas (Kiuchi: single inductor 32).
Claim 15: Modified as per claim 1 above, Kiuchi discloses the control system being configured to decrease the pan presence detection threshold to a decreased presence threshold (col. 4, ln. 56 to col. 5, ln. 2, “lower limit”).
Claim 16: Modified as per claim 1 above, Kiuchi discloses comparing the cooking load to the decreased load presence threshold (51); wherein the withdrawal of the suppression is in response to the power supplied being greater than the decreased pan presence threshold thereby decreasing a pan size required to withdraw the suppression (col. 4, ln. 56 to col. 5, ln. 2, “permits the comparator 53 to detect the presence of small objects”).
Claims 2 and 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martini in view of Kiuchi as applied to claim 1 above, and further in view of Ikeda (US Pat. 4,464,553).
Claim 2: Modified as per claim 1 above, Kiuchi does not disclose its control system being configured to deactivate the control parameter, thereby bypassing the suppression of the activation of the one of the inductors based on the detection.
However, Ikeda discloses a control system that detects a load equivalent to the claimed current sensor (5, col. 3, ln. 62 to col. 4, ln. 7) alongside a similar magnetic material detecting circuit 6 that deactivates a control parameter (col. 5, lns. 11–31 describe the function applied by 16 onto 6 for overriding magnetic material detection), thereby bypassing a suppression of the activation of the one of the inductors based on the detection (col. 3, lns. 39–57 describe the suppression normally caused by 6, while 16 would naturally override and restore activation).
Although Ikeda’s control parameter deactivation is connected to its magnetic material detecting circuit 6, one of ordinary skill in the art would have appreciated that a similar override would have utility if applied to the load detecting circuit 5. The advantage of this feature would be that it allows a user to operate the inductor for heating when the load detected by the load detector is too low.
Therefore, it would have been obvious to one of ordinary skill in the art to employ an override alike to that shown for the magnetic metal detector of Ikeda with the current sensor-based pan detector of Martini to allow a user to operate the inductor for heating when the load detected by the load detector is too low.
Claim 4: Modified as per claim 2 above, Ikeda discloses the at least one user input comprising one or more activation push-buttons (col. 4, lns. 61–62, “push-button switch 16”).
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martini in view of Kiuchi as applied to claim 1 above, and further in view of Hirata (US Pat. 4,713,528).
Martini does not disclose its control system being further configured to: control a maximum time of induction power output from the inductors and a subsequent deactivation of the induction power output.
However, Hirata discloses a control system being configured to: control a maximum time (19) of induction power output from an inductor (41), and a subsequent deactivation of the induction power output (19).
The advantage of this feature is that it allows a user to control the deactivation of the induction heater when not present.
Therefore, it would have been obvious to one of ordinary skill in the art to add the timer of Hirata to the induction cooktop of Martini to allow a user to control the deactivation of the induction heater when not present.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martini in view of Kiuchi as applied to claim 1 above, and further in view of Buñuel Magdalena et al. (US Pub. 2009/0321424).
Martini does not disclose its control system being further configured to: periodically request a repetition of said input received via the interface and deactivate the modification of the control parameter of the detection in response to not receiving the repetition.
However, Buñuel Magdalena discloses a control system (10a) being configured to: periodically request a repetition of an input (paras. 28 and 30) received via an interface (32) and deactivate a modification of a control parameter of detection in response to not receiving the repetition (para. 30).

Therefore, it would have been obvious to one of ordinary skill in the art to implement the input request feature of Buñuel Magdalena into the control system of Martini to prevent the system from staying activated while a user is away for too long.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martini in view of Kiuchi.
Martini discloses a cooktop (10);
an interface comprising a heating setting input (12, 18; para. 26, “setting the power”);
inductors configured on the cook-top (14);
at least one current sensor configured to monitor current supplied to the inductors (paras. 12 and 14, claim 7, “detecting a current”); and
an automatic control system in communication with the inductors, the at least one current sensor, and the at least one input (para. 26, “pot detection device”), wherein the system is configured to:
activate the inductors to supply power to a cooking load (para. 16, “activating the cooking zone(s)”)
monitor power supplied to the inductors via the at least one current sensor (claim 7, “detecting a current”);
detect a presence or an absence of the cooking load on said cooktop based on the power supplied to the inductors by comparing the cooking load to a load presence detection threshold (para. 12, “the pot detection device is provided for detecting a current [i.e. load] through the induction coil(s)” where a threshold would be an innate part of detecting the load; para. 26, “the pot detection device recognizes said cooking vessel”); and

Martini does not disclose its interface comprising a presence control input; or its automatic control system configured to, in response to a presence control input received via the interface, modify a control parameter changing the load presence detection threshold of the detection to a decreased load presence detection threshold; compare the cooking load to the decreased load presence threshold, the decreased load presence threshold corresponding to a decreased size of the cooking load; and in response to the cooking load being greater than the decreased load presence detection threshold, withdraw the suppression and restore the activation of the one of the inductors.
However, Kiuchi discloses an automatic control system (51, 53, 54, 55, 56) configured to, in response to an control input received via an interface (56), modify a control parameter changing a load presence detection threshold of the detection (col. 4, lns. 23–34 and col. 4, ln. 56 to col. 5, ln. 2 explain how detector 51 is adjusted based on the input power set by 56) to a decreased load presence detection threshold (col. 4, ln. 56 to col. 5, ln. 2, “lower limit”), the decreased load presence threshold corresponding to a decreased size of the cooking load (col. 4, lns. 35–55, see discussion of “load”); compare the cooking load to the decreased load presence threshold (actively performed by detector 51); and in response to the cooking load being greater than the decreased load presence detection threshold, withdraw the suppression and restore the activation of the one of the inductors (col. 4, ln. 56 to col. 5, ln. 2, “permits the comparator 53 to detect the presence of small object,” which would restore the activation, col. 4, lns. 18–22).
Kiuchi does not disclose a separate presence control input. Instead, Kiuchi’s presence control is done automatically with its user power setting circuit 56 via 51 and 53, where controlling this power 
However, one of ordinary skill in the art would discern from Kiuchi the utility of allowing a user to manually control the operable limits of detector 51 with a separate (presence control) input.
The advantage of this feature is that it allows an experienced user to manually provide a desired amount of pot detection sensitivity for small cooking targets.
Therefore, it also would have been obvious to one of ordinary skill to import the power detection adjustment feature for Kiuchi’s detector 51 as a separate and user-adjustable input connected to the current sensor of Martini to allow an experienced user to manually provide a desired amount of pot detection sensitivity for small cooking targets.

Response to Arguments
Applicant’s arguments filed 31 December 2020 have been fully considered but they are not persuasive.
Many of Applicant’s arguments are repetitions or variations of previous arguments, and the Office refers Applicant to rebuttals previously given in response.
Because the Office grants that it’s unclear if “modify a control parameter . . . based on the power supplied to the inductors” would read on a plain bypass as the Office alleges is taught (not disclosed) in Ikeda, the Office has replaced Ikeda with Kiuchi in the rejection of claim 1, and Applicant’s arguments against Ikeda no longer apply, even though Ikeda is still cited for the rejection of claims 2 and 4.
Regarding claim 14, Applicant argues that “the adjustment of the detection setting in Kiuchi is part of a compensation system,” and “the user input cited in the pending rejection is not a pan detection modification but rather a method of ensuring that small loads are consistently identified .

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.J.N./Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761